FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

YAGMAN & YAGMAN & REICHMANN,           
                        Petitioner,
               v.
                                       
                                              No. 07-74834
UNITED STATES DISTRICT COURT FOR                ORDER
THE CENTRAL DISTRICT OF
CALIFORNIA,
                      Respondent.
                                       
                  Filed December 31, 2007

     Before: Alfred T. Goodwin, Stephen Reinhardt and
            William A. Fletcher, Circuit Judges.


                           ORDER

   We have reviewed the petition for writ of mandamus, the
supplement thereto, the district court’s response and petition-
er’s replies. In its response to the petition, the district court
conceded that, given the plain language of Federal Rule of
Civil Procedure 5(b)(2)(D), it may mandate electronic filing
only if it allows attorneys to opt out of receiving service elec-
tronically, and represented that it has taken steps to amend its
rules accordingly. Therefore, the petition for writ of manda-
mus is denied as moot.

   Petitioner’s third, fourth and fifth replies present matters
that were not addressed in the original petition or in the dis-
trict court’s response. Accordingly, those matters are not
properly before this court, but may be raised subsequently in
an appropriate proceeding.

                              171
172       YAGMAN & YAGMAN & REICHMANN v. USDC
   We grant petitioner’s motion for costs. See Fed. R. App. P.
39(a). Petitioner may submit a bill of costs, and the district
court may oppose it, pursuant to Ninth Circuit Rule 39-1. We
direct the Appellate Commissioner to determine the amount
of the award. See 9th Cir. R. 39-1.9.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.